ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Northstar Engineering Corporation            )      ASBCA No. 60021
                                                 )
    Under Contract No. 000000-00-0-0000          )


l   APPEARANCE FOR THE APPELLANT:                       Mr. Lewis Metza
                                                         Program Manager

I   APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.

j                                                        DLA Chief Trial Attorney
                                                        Edward R. Murray, Esq.
                                                        Robert E. Sebold, Esq.
j                                                        DLA Aviation
                                                         Richmond, VA

                                  ORDER OF DISMISSAL

           This appeal was docketed on 5 June 2015, following correspondence from
    Mr. Lewis Metza. By Order dated 8 June 2015, appellant was directed to address the
    Board's jurisdiction to adjudicate this matter by 8 July 2015 and to show that it is
    represented in the appeal by a person meeting the criteria of Board Rule 15(a) no later
    than 22 June 2015. By letter dated 23 June 2015, Mr. Metza stated that "the appeal by
    Northstar Engineering is withdrawn." The government has indicated it does not object
    to appellant's request to withdraw the appeal.

           Although appellant partially responded to the Board's 8 June 2015 Order,
    appellant did not address the Board's Rule 15(a) inquiry. Without a representative
    meeting the requirements of Board Rule 15(a), the Board is unable to proceed. The
    appeal is dismissed.

          Dated: 8 July 2015



                                                     MARKN. STE
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
    (Signatures continued)